Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 1 of 30 PageID #: 554




                  EXHIBIT F
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 2 of 30 PageID #: 555




                                                                       Firm Resume
             260 Franklin Street, Suite 1860 | Boston, MA 02110
             100 Pine Street, Suite 1250 | San Francisco, CA 94111
             1735 20th St NW | Washington, DC 20009
             8 W. Mozart Dr. | Wilmington, DE 19807

             T. (617) 398-5600 | F. (617) 507-6020

             www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 3 of 30 PageID #: 556




FIGHT FOR A LEVEL PLAYING FIELD.
Block & Leviton believes investors, pensioners, consumers and employees deserve an advocate who will take a stand to
protect their rights. We value our role not only in recovering our clients’ immediate losses, but in protecting their long-
term interests by helping to shape corporate policy. We genuinely enjoy our work, which each day offers an opportunity
to tackle novel problems and unique challenges in a continuously evolving economy. We concur with Aristotle’s
observation that pleasure in the job puts perfection in the work. We believe this is reflected in our track record, which
includes our ability to take a case to trial and win, as well as our appointment as lead or co-lead counsel in many dozens
of high profile securities litigation matters, including:


In re BP Securities Litig., Case No. 4:10-MD-02185 (S.D. Tex.) (settled for $175 million), In re Google Class C
Shareholder Litig., Case No. 7469-CS (Del. Ch.) (settled for $522 million), Snap Inc. Securities Cases, Case No. JCCP
4960 (Cal. Superior Ct.) ($32.8 million settlement preliminarily approved), In re Tezos Securities Litig., Case No. 3:17-
cv-07095 (N.D.Cal.) ($25 million preliminarily approved), Plains Exploration & Prod. Co. Stockholder Litig., Case No.
8090-VCN (Del. Ch.) ($400 million), In re Pilgrim’s Pride Corporation Derivate Litigation, case no. 2018-0058-JTL
(Del. Ch.) ($42.5 million settlement)and In re Swisher Hygiene, Inc. Securities and Derivative Litig., Case No. 3:12-md-
2384 (N.D.Cal.) (recovering 30% of the class’s recoverable damages).


The Firm has also been appointed to represent, and succeeded in obtaining substantial recoveries on behalf of, class
members in the areas of consumer protection, antitrust, and ERISA. See In re Volkswagen “Clean Diesel” Marketing,
Sales Practices and Products Liability Litig., Case No. 3:15-md- 02672 (N.D. Cal.) (settlement valued at approximately
$15 billion), In re Thalomid & Revlimid Antitrust Litig., Case No. 14-cv-6997 (D.N.J.) ($34 million settlement
preliminarily approved), and Pfeifer v. Wawa, Case No. 2:16-cv-00497 (E.D. Pa.) ($25 million settlement in ESOP
litigation).


Our attorneys have successfully recovered billions for our clients and class members and have done so even under
adverse conditions, including successfully litigating against bankrupt and foreign-based corporations.


DEFY CONVENTION.
Instrumental to our philosophy is the willingness to embrace new ways of seeing, and solving, our clients’ problems. For
example, we challenged Google Inc.’s plan to issue a new class of non-voting stock that threatened to diminish the value
of minority investors’ holdings in the company. With trial set to begin in less than two days, Block & Leviton brokered
a settlement with Google Inc. and its directors that provided for a forwardlooking payment ladder (valued at up to $7.5
billion) to protect minority investors against future diminution in their stock value. As a result of the payment ladder,
shareholders ultimately recovered $522 million in cash and stock in May 2015. Appreciation of the fact that each of our
clients has a unique viewpoint allows us to tailor our advice and representation accordingly to achieve superior results,
and to do so with maximum efficiency.


SURROUND YOURSELF WITH THE BEST.
The Firm credits its success to its entire team of extremely talented, dedicated attorneys, the majority of whom have
significant litigation experience. An in-depth curriculum vitae highlighting each attorney’s areas of expertise, unique
experience, recognition in the field and education credentials follows.


www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 4 of 30 PageID #: 557




                                                   Jeffrey Block is a co-founding partner of Block & Leviton. With a career
                                                   spanning thirty years, Jeff is recognized as one of the nation’s preeminent
                                                   class action attorneys and is recognize as a “Super Lawyer” by Massachusetts
                                                   Super Lawyers. Jeff was one of the lead attorneys representing the Ohio Public
                                                   Employees Retirement System in In re BP Sec. Litig., No. 4:10-MD-02185
JEFFREY C. BLOCK                                   (S.D. Tex.), charging that BP misled investors as to the amount of oil leaking
Partner                                            from the Macondo well after the explosion aboard the Deepwater Horizon oil
                                                   rig in the Gulf of Mexico in 2010. Jeff, on behalf of the plaintiffs, successfully
    jeff@blockleviton.com
                                                   argued against defendants’ motions to dismiss, in favor of class certiﬁcation,
                                                   in opposition to summary judgment, and helped secure a settlement of $175
                                                   million for the class, which represents more than 60% of the class’ actual losses.
EDUCATION
                                                   Jeff also represented the Brockton Retirement System in an action challenging
•   Brooklyn Law School, J.D., cum laude 1986
                                                   Google’s attempt to split its stock into voting and non-voting shares. See In
•   State University of New York, B.A.,            re Google, Inc. Class C S’holder Litig., Case No. 7469-CS (Del. Ch. Ct.).
    Political Science, cum laude 1983              Two days before the start of trial, the action settled for signiﬁcant corporate
                                                   governance changes and a payment ladder valued up to $7.5 billion, which
BAR ADMISSIONS                                     was designed to protect shareholders against any diminution in the value of
•   New York                                       their shares during the ﬁrst year of trading. Because of the payment ladder,
•   Massachusetts                                  shareholders ultimately recovered $522 million in cash and stock in May 2015.

                                                   Jeff also oversaw the Firm’s litigation efforts in In re McKesson Corporation
COURT ADMISSIONS
                                                   Derivative Litigation (N.D. Cal.), in which the McKesson Board agreed
•   United States Supreme Court
                                                   to re-pay to the company $175 million and agreed to significant corporate
•   First, Second, Third, Ninth, and Eleventh      governance reforms to ensure that McKesson would comply with Federal law
    Circuit Courts of Appeal                       regarding the sales and distribution of dangerous drugs, including opioids. Jeff
•   D. Mass.                                       also spearheaded the Firm’s litigation involving the offering of unregistered
•   S.D.N.Y. and E.D.N.Y.                          cryptocurrency by the Tezos Foundation. Defendants’ agreed to pay $25
                                                   million to resolve the case, the first settlement of a cryptocurrency case by a
PUBLICATIONS | SPEAKING EVENTS                     private plaintiff in the country. In re Tezos Securities Litigation (N.D. Cal.)
                                                   Finally, Jeff played a key role in helping to secure $175 million in the aggregate
•   ALI-ABA Conference for Insurance and
                                                   to resolve claims that Snap, Inc. misled its investors in connection with its
    Financial Services Industry Litigation, July
                                                   public offering of securities. Snap, Inc. Securities Cases (Sup. Ct. Cal.).
    2009, Lecturer and Panelist
•   Damages in Securities Litigation, sponsored
                                                   In addition, Jeff represents some of the country’s largest institutional investors,
    by Law Seminars International at the
                                                   including the Massachusetts Pension Reserves Investment Management
    Harvard Club, Panelist
                                                   Board (PRIM), the Ohio Public Employees Retirement System, the Ohio
•   Litigation to Remedy Meltdown Damages:         State Teachers Retirement System, the Washington State Investment Board,
    What Can Be Gained?, Harvard Law               the New Mexico Educational Retirement Board, the New Mexico Public
    School’s Capital Matters Conference,           Employees Retirement System, and the New Mexico State Investment Council.
    Speaker
•   Guest commentator on NBC                       Some of the major class actions that Jeff has either led, or played a signiﬁcant
•   International Strategies Recoveries for        role in, include: In re First Executive Corp. Securities Litig., 89-cv-7135 (C.D.
    Foreign Investments, Post Morrison, San        Cal.) (settled for $100 million); In re Xerox Corp. Sec. Litig., 3:00-cv- 01621 (D.
    Francisco Bar Association, Panel Moderator     Co11nn.) (settled for $750 million); In re Bristol Myers Squibb Sec. Litig., 02-cv-
                                                   2251 (S.D.N.Y.) (settled for $300 million); In re Lernout & Hauspie Sec. Litig.,
                                                   1:00-cv-11589 (D. Mass.) (settled for $180 million); In re Symbol Technologies
                                                   Sec. Litig., 2:02-cv-1383 (E.D.N.Y.) (settled for $127 million); In re Prison Realty



     www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 5 of 30 PageID #: 558



    Corp. Sec. Litig., 3:99-cv-0452 (M.D. Tenn.) (settled for over $100 million); In re Philip Services Corp. Sec. Litig.,
    98-cv-835 (S.D.N.Y.) (settled for $79.75 million); In re American Home Mortgage Sec. Litig., 07-MD-1898 (E.D.N.Y.)
    (settled for $50.5 million); In re Force Protection Sec. Litig., 2:08-cv-845 (D.S.C.) ($24 million settlement); In re
    Swisher Hygiene, Inc., Securities and Derivative Litig., 3:12-md-2384 GCM (W.D.N.C.) ($5.5 million settlement).

    Jeff has a proven record of overcoming signiﬁcant challenges to obtain substantial recoveries on behalf of his clients.
    For example, in the Philip Services securities litigation, Jeff persuaded the United States Court of Appeals for the
    Second Circuit to reverse the District Court’s dismissal of the action on the grounds of forum non conveniens. See
    Dirienzo v. Philip Services Corp., 294 F.3d 21 (2d. Cir. 2002).

    Upon reversal, Jeff led the team of attorneys in taking more than 40 depositions and, upon the eve of trial, the action
    settled for $79.50 million, among the largest recoveries ever in a securities action from a Canadian accounting ﬁrm.
    Jeff’s skills were discussed in great lengths by the court, speciﬁcally noting that counsel:




             “pursued this fact-intensive and legally complex litigation vigorously over a nine-year
             period, rejected offers of settlement for amounts inferior to the amounts upon which the
             parties ultimately agreed, and assumed signiﬁcant risks of non-recovery. Co-Lead Counsel
             had to overcome the disclaimers and uncertainties of insurance coverage, and vigorous
             advocacy of extremely able and deeply-staffed defense counsel. … And they did their work
             efficiently, with minimal duplication, and maximum effectiveness.




           I was careful to choose attorneys who have
           great ability [and] great reputation… And I                         Honorable C. Weston Houck
           think you’ve undertaken the representation                          In re Force Protection Sec. Litig., 2:08-
           of these people, you’ve done an excellent                           cv-845 CWH (D.S.C.)
           job, you’ve reached a settlement that I                             ($24 million settlement)
           think is fair and in their beneﬁt.



    In re Philip Servs. Corp. Sec. Litig., 2007 U.S. Dist. LEXIS 101427, 13-14 (S.D.N.Y. Mar. 27, 2007) (Honorable Alvin
    K. Hellerstein). Similarly, in Lernout & Hauspie Sec. Litig., Jeff was the lead attorney in securing over $180 million for
    defrauded investors. The action involved an accounting fraud of a company headquartered in both the United States
    and Belgium.

    Recently, Jeff led a team of litigators, private investigators and a forensic accountant through a complex accounting
    fraud case. Jeff settled the case on terms extremely beneﬁcial to the class, as recognized by the court. See In re Swisher
    Hygiene, Inc., Securities and Derivative Litig., 3:12-md-2384 GCM (W.D.N.C.).




www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 6 of 30 PageID #: 559




                                                        Jason is a co-founding partner of Block & Leviton and focuses his practice on
                                                        investor protection and shareholder rights matters. He serves as Co-Chair of
                                                        the Firm’s New Case Investigation and Monitoring Team and Chair of the
                                                        Merger and Acquisition/Deal Litigation Team.

JASON M. LEVITON
                                                        Since 2011, Jason was named either a “Super Lawyer” or “Rising Star” by
Partner                                                 Massachusetts Super Lawyers, an honor given to only 3% and 5% of all lawyers,
    jason@blockleviton.com                              respectively. Jason also has a Martindale-Hubbell AV Preeminent Rating, the
                                                        highest rating possible. In 2014, Jason was named as a Top 100 Trial Lawyer by
                                                        the National Trial Lawyer Association.
EDUCATION
• Georgetown University Law Center, LL.M.,
                                                        Jason has focused his practice on claims alleging breaches of ﬁduciary duty
   Securities and Financial Regulations - Dean’s
   Award (1 of 6)                                       against officers and directors of publicly traded companies. Indeed, in just
• Gonzaga University School of Law, J.D.,               the last few years alone, his litigation efforts have led to hundreds of millions
   cum laude, Moot Court Council, International         of dollars being returned to aggrieved stockholders. More speciﬁcally, Jason
   Law Review                                           served as lead or co-lead counsel in the following breach of ﬁduciary duty
• Gonzaga University, B.A., Philosophy and              actions: In re Plains Exploration & Production Co. Stockholder Litig., Case
   Political Science                                    No. 8090-VCN (Del. Ch.) (litigation led to an increase of approximately $400
                                                        million to the original merger amount); In re Pilgrim’s Pride Corp. Derivative
BAR ADMISSIONS
                                                        Litig., Case No. 2018-0058-VCL (Del. Ch.) ($42.5 million settlement); In re
• Massachusetts
                                                        Handy & Harman, Ltd., S’holders Litig., Case No. 2017-0882-TMR (Del.
• District of Columbia
                                                        Ch.) (settled for $30 million, making it one of the largest sell-side premiums
• Washington (voluntarily inactive)
                                                        ever achieved for stockholders through Delaware litigation); In re Onyx
• Florida (voluntarily inactive)
                                                        Pharmaceuticals Inc. Shareholder Litigation, Case No. CIV523789 (Cal.
                                                        Sup. Ct) (settled for $30 million; at the time, the largest M&A class action in
COURT ADMISSIONS
                                                        California state court history); and In re Rentrak Shareholders Litig., Case No.
• First Circuit Court of Appeals
                                                        15CV27429 (Ore. Sup.) ($19 million settlement and with the related action,
• D. Mass.
• D. D.C.                                               $23.75 million; the largest Oregon M&A settlement); Garfield v. Blackrock
• W.D. Wash.                                            Mortgage Ventures, LLC (In re PennyMac Financial Services, Inc.), Case No.
                                                        2018-0917-KSJM (Del. Ch.) (settlement of $6.85 million reached, pending
PUBLICATIONS | SPEAKING EVENTS                          court approval).
• Guest on Rights Radio
• Law360 Securities Law Editorial Advisory Board        He has also litigated numerous actions pursuant to the federal securities laws,
• SEC Litigation Release No. 18638, primary             including, but not limited to: In re BP plc Securities Litigation, Case No. MDL
   author                                               2185 (S.D.Tex) (settlement of $175 million); Rubin v. MF Global, LTD., et
• Contributor, After the Ball is Over: Investor         al., Case No. 08-cv- 02233 (S.D.N.Y.) ($90 million settlement); In re VeriSign
   Remedies in the Wake of the Dot-Com Crash            Securities Litigation, Case No. C-02-2270 (N.D. Cal.) ($78 million settlement);
   and Recent Scandals, Nebraska Law Review,
                                                        Welmon v. Chicago Bridge & Iron, Case No. 06-cv-01283 (S.D.N.Y.)
• 2005
                                                        (settlement of $10.5 million; in approving the settlement, the court noted:
• Speaker at Georgetown University Law Center
   on prosecution of securities class action lawsuits   “Plaintiffs’ counsel have conducted the litigation and achieved the settlement
• Presenter at Business Law Symposium entitled          with skill, perseverance and diligent advocacy.”);
   Shareholder Rights: An Idea Whose Time has
   Come, November 2013
• Presenter at National Conference on Public
   Employee Retirement Systems



     www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 7 of 30 PageID #: 560



    Ong v. Sears Roebuck & Co., Case No. 03 C 4142 (N.D. Ill.) ($15.5 million settlement); and In re Swisher Hygiene, Inc.,
    Securities and Derivative Litig., Case No. 3:12-md-2384 GCM (W.D.N.C.) ($5.5 million settlement; in approving the
    settlement, the court held:




             The settlement is – gosh. . . . the fact that it’s
             occurring within the context of a securities                  Honorable Graham C. Mullen,
             case, which is very difficult for plaintiffs
                                                                           In re Swisher Hygiene, Inc., Securities
             to win, is extremely impressive to me. . .
                                                                           and Derivative Litig., 3:12-md-2384
             . [T]his is a matter which has been fairly
                                                                           GCM (W.D.N.C.) ($5.5 million
             litigated by people.




    Jason has considerable experience litigating consumer class action cases involving deceptive business practices as well.
    For example, Jason, as co-lead counsel, successfully recovered 100% of the class’s alleged damages stemming from the
    overcharging of scooped coffee beans at Starbucks stores throughout the country. See In re Starbucks Consumer Litig.,
    Case No. 2:11-cv-01985-MJP (W.D. Wa.); Keenholtz v. GateHouse Media, LLC, et al., Case No. 17-184-A (Mass. Sup.)
    (settlement involved complete relief to punitive class members and significant corporate governance measures); MabVax
    Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP, et al., Case No. 3:18-cv-02494-WQH-MSB (S.D. Cal.)
    (representing a formerly-public company in its malpractice action against its former law firm).

    In addition to his class action experiences, Jason has litigated other forms of complex litigation. For instance, he worked
    with a former State of New York Attorney General in the defense of an attorney accused of insider trading, which
    included a criminal referral to the United States Department of Justice. Similarly, Jason represented a former employee
    whistleblower before the S.E.C. where, in one instance, he successfully argued that his clients should receive the maximum
    whistleblower award of 30% pursuant to the Dodd-Frank Act, which equated to nearly $1 million. He also represented the
    same whistleblower in a retaliation claim against his old employer, a large, multinational financial institution. See John
    Doe v. Oppenheimer Asset Management, Inc., et al., Case No. 1:14-cv-00779-LAP (S.D.N.Y.). Finally, he was also heavily
    involved in the representation of four detainees being held at the Guantánamo Bay Naval Station in Cuba.

    After receiving his law degree from Gonzaga University School of Law, with honors, Jason attended the Georgetown
    University Law Center and received a Master of Laws (LL.M.) in Securities and Financial Regulation (Dean’s Award,
    1 of 6). During that time, he was the inaugural LL.M. student selected for an externship with the S.E.C., Enforcement
    Division. Jason is now a member of the Association of Securities and Exchange Commission Alumni.

    Jason is currently litigating a number of investor suits against large corporations, including: Charter Communications;
    Facebook; Surgery Partners; PennyMac; John Hancock; Fidelity; GE; Putnam; and Craft Brew Alliance, among others.




www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 8 of 30 PageID #: 561




                                                 Block & Leviton Partner Whitney Street has over seventeen years of
                                                 complex litigation experience and significant expertise in securities
                                                 and antitrust class action litigation. Whitney represented the Brockton
                                                 Retirement System and the class in an action challenging Google’s attempt
                                                 to split its stock into voting and non-voting shares in In re Google, Inc. Class
WHITNEY E. STREET
                                                 C S’holder Litig., case no. 7469-CS (Del. Ch. Ct.). Two days before the start
Partner
                                                 of trial, the action settled for significant corporate governance changes and
    whitney@blockleviton.com                     a payment ladder valued up to $7.5 billion, which was designed to protect
                                                 shareholders against any diminution in the value of their shares during
                                                 the first year of trading. As a result of the payment ladder, shareholders
EDUCATION                                        ultimately recovered $522 million in cash and stock in May 2015. Whitney
•   University of Virginia School of Law, J.D.   was also a key member of the litigation team representing the Ohio Pension
•   University of Virginia, B.A., Economics      Funds In re: BP Sec. Litig., No. 4:10-MD-02185 (S.D. Tex.). The case was
    and Literature                               litigated for over six years, through an interlocutory appeal to the Fifth
                                                 Circuit and a decision on summary judgment, and ultimately resulted in a
BAR ADMISSIONS                                   $175 million recovery for the class.
•   California
•   New York                                     In addition, Whitney served as co-lead counsel in In re Thalomid & Revlimid
•   Massachusetts                                Antitrust Litig., 14-cv-6997 (D.N.J.) ($34 million settlement preliminarily
•   Texas                                        approved) and in In re Domestic Drywall Antitrust Litig., 13-md-02437
                                                 (E.D. Pa.) ($17 million settlement). Whitney was also appointed to the
COURT ADMISSIONS                                 Plaintiffs’ Steering Committee in In re Liquid Aluminum Sulfate Antitrust
•   All California Federal Courts                Litig., 16-md-02687 (D.N.J.) (settlements totaling over $110 million) and in
•   S.D.N.Y. and E.D.N.Y.                        In re Packaged Seafood Antitrust Litig., 15-md-02670 (S.D. Cal.) (litigation
•   D. Mass.                                     pending). Whitney is currently litigating a number of class action cases in
                                                 federal courts around the country, including In re Lyft Securities Litig., case
PROFESSIONAL ACTIVITIES                          no. 4:19-cv-02690-HSG (N.D.Cal.), In re Mammoth Energy Services, Inc.
•   Co-Founder and former Co-Chair of the        Securities Litig., case no. 19-cv-00522 (W.D. Okla.), In re Broiler Chicken
    American Association for Justice Antitrust
                                                 Antitrust Litig., 16- cv-08637 (N.D. Ill.), and in In re Pork Antitrust Litig.,
    Litigation Group (2014-2016)
                                                 18-cv-01776 (D. Minn.).
•   Law360 Competition Law Editorial
    Advisory Board Member (2014-2018)
                                                 Prior to joining Block & Leviton, Whitney was an integral part of the
•   American Bar Association Member
                                                 litigation teams in the following class actions: Air Cargo Shipping Services
•   Contributor, Complex Litigation
    E-Discovery Forum                            Antitrust Litigation, 06-md- 1775 (E.D.N.Y.) (settlements totaling more than
                                                 $270.0 million); In re Ethylene Propylene Diene Monomer (EPDM) Antitrust
                                                 Litigation, 3:03-md-1542 (D. Conn.) (partial settlements totaling $87.0
                                                 million); In re Methyl Methacrylate (MMA) Antitrust Litigation, 06-md-01768
                                                 (E.D. Pa.) (settled for $15.0 million); and In re Hydrogen Peroxide Antitrust
                                                 Litigation, 05-civ-666 (E.D. Pa.) (partial settlements of more than $4.0
                                                 million).




     www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 9 of 30 PageID #: 562




                                                  Whitney received her training at prominent litigation firms in New York
                                                  and Boston where she represented clients in antitrust and securities class
PUBLICATIONS | SPEAKING EVENTS
                                                  actions. She began her career at Pillsbury Winthrop Shaw Pittman, one of
•   Panelist, Healthcare & Pharma Regulation
                                                  the largest law firms in California.
    through Antitrust Legislation, American Bar
    Association (April 2019).
•   Panelist, Big Data & Storylines, Complex
    Litigation E-Discovery Forum (September
    2016).
•   Moderator, Introduction to the Use of
    Regression Analysis in Antitrust Class
    Action Litigation, American Association for
    Justice Webinar (August 2016).
•   Co-Author, What Lies Ahead in High
    Stakes Pay-For-Delay Antitrust Litigation,
    American Association of Justice Business
    Torts Newsletter (May 2015).
•   Author, Technology Assisted Review: The
    Disclosure of Training Sets and Related
    Transparency Issues, Georgetown Law
    Advanced eDiscovery Institute (Fall 2014).
•   Faculty, Georgetown University Law
    Advanced eDiscovery Institute (November
    2014).
•   Co-Author, Decision Re-Affirms Critical
    Role of Shareholders, Benefits and Pensions
    Monitor (October 2014).
•   Panelist, American Association for Justice
    Class Certification Seminar (2013).




     www.blockleviton.com
    Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 10 of 30 PageID #: 563




                                                    R. Joseph Barton is the Chair of the Firm’s Employee Beneﬁts Group and the
                                                    Firm’s Veterans/Servicemember Rights Group at the Firm. Joe has signiﬁcant
                                                    experience handling a diverse array of complex and class litigation. Joe has a
R. JOSEPH BARTON                                    Martindale-Hubbell AV Preeminent Rating, has been selected every year since
                                                    2013 as a Washington, D.C. Super Lawyer, has a 10.0 rating from Avvo, and is
Partner
                                                    listed in the Marquis’ Who’s Who in American Law.
    joe@blockleviton.com
                                                    Notable ERISA Cases

                                                    Since 2001, Joe has handled a wide variety of employee beneﬁt (i.e. ERISA)
                                                    cases. He has been trial counsel in four ERISA cases. He was lead trial counsel
EDUCATION                                           in a case challenging a complex transaction involving the Trachte ESOP and
•   College of William & Mary, Marshall-Wythe       the Alliance ESOP on behalf of a class of employees of Trachte, Chesemore
    Law School, J.D. Order of the Coif              v. Alliance Holdings, Inc., No. 3:09-cv-00413 (W.D. Wis.). In that case, Joe
•   College of William & Mary, B.A., History        obtained a favorable trial decision on liability and remedies of $17.2 million
    and Minor in Classical Studies                  (plus prejudgment interest) for the Class which was affirmed by the Seventh
                                                    Circuit. In Severstal Wheeling Inc. Ret. Comm. v. WPN Corporation, No. 10-cv-954
BAR ADMISSIONS                                      (S.D.N.Y.), Joe was lead trial counsel representing the ﬁduciaries of two pension
•   California                                      plans suing their former investment manager for improper investments and
                                                    obtained a judgment for plaintiffs of over $15 million which was affirmed by the
•   District of Columbia
                                                    Second Circuit.

COURT ADMISSIONS
                                                    Mr. Barton was Co-Lead Class Counsel in Ahrens. v. UCB Pension Plan (N.D.
•   First, Second, Third, Fourth, Fifth, Seventh,   Ga.) representing participants challenging the calculation of their benefits in a
    Eighth, Ninth, Tenth, and Eleventh Circuit
                                                    defined benefit plan. He also obtained a class settlement of $5.5 million which
    Courts of Appeal
                                                    was 60% of claimed benefits.
•   All California Federal Courts
•   D. Colorado                                     Joe is among a handful of lawyers who regularly represent participants in
•   D.D.C.                                          litigation involving ESOPs holding privately held stock. In addition to the
•   N. D. Illinois                                  Alliance/Trachte ESOP litigation, Joe has litigated and successfully settled a
•   D. Maryland                                     number of private ESOP cases, including the Azon Corporation ESOP, the Jeld-
•   E. D. Michigan                                  Wen ESOP, the Tharaldson Motels, Inc. ESOP and the Wawa ESOP.

•   D. Nebraska
                                                    Joe has also been involved in a number of cases involving breaches of ﬁduciary
•   D. North Dakota
                                                    duty and self-dealing, including improperly investing 401k plan assets in
•   N. D. Texas and W.D. Texas                      artiﬁcially inﬂated stock of publicly traded companies and in improper and risky
•   E. D. Wisconsin and W.D. Wisconsin              investments such as hedge funds or private equity. He litigated one of the earliest
                                                    cases challenging the prudence of investing in the pension and 401k plans
                                                    sponsored by New York Life Insurance Company.

                                                    Joe has also litigated cases involving the failure to properly pay beneﬁts. In
                                                    Slipchenko v. Brunel, No. 4-11-cv- 01465 (S.D. Tex.), Joe obtained a settlement
                                                    in a COBRA class action which resulted in the largest per classmember recovery
                                                    in any reported COBRA class action. In Simpson v. Fireman’s Fund Insurance
                                                    Company (N.D. Cal.), Joe represented a class of employees alleging that FFIC’s
                                                    policy of terminating persons on disability violated the discrimination provisions
                                                    of ERISA, and obtained a settlement restoring their right to beneﬁts for a period
                                                    of years and also reimbursement of past expenses.



     www.blockleviton.com
    Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 11 of 30 PageID #: 564


PROFESSIONAL ACTIVITIES                             Notable Cases Involving Veterans & Service members
•   Co-Chair of the Civil Procedure
                                                    In cases involving the rights of veterans and service members, Joe is proud to
    Subcommittee for the ABA Employee
    Beneﬁts Committee (2012 to Present)             have achieved results which one court described as “outstanding, worthy of
                                                    being emulated by class representatives and counsel in other comparable
•   Current member AAJ Publications
    Committee (2013-Present)                        litigation.” In that case, Tuten v. United Airlines, No. 12-cv-1561-WJM-MEH
                                                    (D. Col.), he was lead counsel for a class of United Airlines Pilots alleging
•   Current member, Advisory Board, Employee
    Benefits Law360 (2019 to Present)               USERRA violations in connection with their pension contributions. The case
                                                    was settled for an amount that provided the Class with 100% of their actual
•   Former Co-Chair of the American Association
    of Justice (AAJ) Class Action Litigation        damages. Also, in Allman v. American Airlines (D. Mass.) Joe was Lead Class
    Group (2014 to 2016).                           Counsel in an action alleging USERRA and ERISA violations where American
•   Former Chair of Employment Rights Section       Airlines pilots who took leave to serve in the United States Armed Forces did
    of the AAJ (2013 to 2014)                       not receive the full amount of pension contributions they were entitled to receive
                                                    during their period of military leave; the settlement was for 100 percent of actual
                                                    damages.
PUBLICATIONS & SPEAKING
ENGAGEMENTS
                                                    In Bush v. Liberty Life Assurance Co., Joe was lead class counsel on behalf of a
•   Author, “Navigating the Unfriendly Skies
                                                    class participants whose long-term disability beneﬁts were insured by Liberty
    of ERISA Reimbursement,” Trial Magazine
                                                    Life. The case alleged that those beneﬁts should not have been reduced by the
    (2014)
                                                    amount of beneﬁts provided through the Department of Veterans Affairs. As
•   Author, “Determining the Meaning of ‘Direct
                                                    part of the settlement, Liberty Life agreed to return 60% of the monies imposed
    Evidence’ in Discrimination Cases Within the
                                                    as offsets and to cease imposing such reductions/offsets unless and until the
    Eleventh Circuit: Why Judge Tjoflat was (W)
    right,” 77 Fla.B.J. 42 (2003)                   state departments of insurance had approved them.

•   Author, “Drowning in A Sea of Contract:
                                                    In Martin, et al. v. Washington State Patrol, et al. (Sup. Ct. Wash.) Joe was
    Application of the Economic Loss Rule to
                                                    Co-Lead Class Counsel on behalf of Washington State Troopers alleging that
    Fraud and Negligent Misrepresentation
    Claims,” 41 Wm. & Mary L. Rev. 1789 (2000)      the Washington State Patrol failed to provide military veterans with veteran’s
                                                    preference when such veterans applied to become state troopers or applied for a
•   Author, “Utilizing Statistics and Bellweather
    Plaintiff Trials: What do the Constitution      promotion.
    and the Federal Rules of Civil Procedure,
    Permit?” 8 Wm. & Mary Bill Rts. J. 199          Notable Other Cases
    (1999).
                                                    Joe has been signiﬁcantly involved in litigating antitrust cases. In In re Mercedes-
•   Speaker on ERISA, USERRA, Class
    Actions or Civil Procedure at numerous          Benz Antitrust Litigation (D.N.J.), a class action alleging price-ﬁxing of new
    ABA conferences (including the ABA              Mercedes-Benz vehicles in the New York Region, Joe briefed, argued and
    Employee Benefits Committee, the ABA            obtained summary judgment on an issue of ﬁrst impression that established
    Joint Committee on Employee Benefits, and       that lessee-plaintiffs had standing to sue as direct purchasers under the federal
    ABA Labor & Employment Section) and             antitrust laws. That case later settled for $17.5 million. Joe was a part of the
    conferences by the American Conference          team that engaged in intensive trial preparations in In re High Fructose Corn
    Institute, Defined Contribution Institutional   Syrup Antitrust Litigation (C.D. Ill.), a class action alleging price-ﬁxing by the
    Investments Association (DCIIA), National       manufacturers of high fructose corn syrup, which settled for more than $500
    Employment Lawyers Association (“NELA”),        million shortly before trial.
    the American Association of Justice (“AAJ”)
    and others. For a full list, see https://www.   In a case alleging securities fraud, Joe represented limited partners of Lipper
    linkedin.com/in/r-joseph-barton-6ba0273/.       Convertibles, a defunct hedge fund, in an arbitration against the fund’s former
                                                    general partners, and in litigation against the outside auditor in federal district
                                                    court. He has also litigated securities fraud cases involving publicly traded
                                                    companies.




     www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 12 of 30 PageID #: 565


        Pro Bono Cases

        Joe considers pro bono representation an important part of his practice and has represented clients in actions
        concerning their employer’s failure to pay wages and/or overtime. In one such case, the Judge in D.C. Superior
        Court described his work: “everything done on behalf of the Plaintiff has been professional, timely and
        thorough.”

        Clerkship

        After graduating law school, Joe served as a judicial law clerk to the Honorable Lenore C. Nesbitt, United States
        District Judge for Southern District of Florida (2000-2001).




www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 13 of 30 PageID #: 566




                                                            Nathan is the managing partner of Block & Leviton’s Delaware office and
                                                            focuses his practice on trial and appellate litigation relating to Delaware
                                                            corporations and alternative entities. Nathan has experience with a broad
                                                            range of complex Delaware corporate law matters, including fiduciary duties,
                                                            appraisal, hostile takeovers, and inspection of corporate books and records. He
 NATHAN COOK                                                has had a leading role in multiple trials before the Delaware Court of Chancery,
Partner                                                     presented argument before the Delaware Supreme Court, and obtained
                                                            recoveries of hundreds of millions of dollars. Nathan’s experience also includes
     nathan@blockleviton.com
                                                            expedited corporate arbitration and significant corporate advisory work for
                                                            boards of directors, special committees, and corporate officers.

                                                            In 2019 and 2020, Lawdragon listed Nathan in its Lawdragon 500 Leading
EDUCATION                                                   Plaintiff Financial Lawyers guide, which showcases the best of the U.S.
• University of Virginia School of Law, J.D.                plaintiff bar who specialize in representing investors and businesses harmed by
• University of Virginia, B.A., with distinction,           corporate misconduct.
Economics and History ( Jefferson Scholar and
Echols Scholar)                                             After receiving his law degree from the University of Virginia School of Law,
                                                            Nathan clerked for Vice Chancellor John W. Noble of the Delaware Court of
BAR ADMISSIONS                                              Chancery. After his clerkship, Mr. Cook joined Abrams & Laster (now known
• New York
                                                            as Abrams & Bayliss, after J. Travis Laster joined the Court of Chancery) and
• Delaware
                                                            worked on a wide range of high-stakes, bet-the-company corporate advisory
                                                            and litigation matters. Prior to joining Block & Leviton, Mr. Cook was a
COURT ADMISSIONS
                                                            director at one of the preeminent securities and corporate governance class-
• U.S. District Court for the District of Delaware
                                                            action firms in the nation and worked on behalf of numerous institutional
• U.S. District Court for the Southern District of
                                                            investors.
New York

                                                            Nathan focuses his practice on claims alleging breaches of fiduciary duty
PUBLICATIONS | SPEAKING EVENTS
                                                            against directors and officers of publicly-traded companies. In the last few years
•         Led roundtable discussion on “D&O
                                                            alone, Nathan’s litigation efforts have led to recoveries of hundreds of millions
Fiduciary Duties during Insolvency” sponsored by the
                                                            of dollars: In re Dole Food Co. Stockholder Litigation and In re Dole Food
Institutional Investor Educational Foundation (
                                                            Co. Appraisal Litigation, C.A. Nos. 8703-VCL, 9079-VCL (Del. Ch.) (co-lead
October 2019)
                                                            counsel in stockholder class action and appraisal litigation relating to a take-
•         Litigation panelist for the Delaware State Bar
                                                            private merger by a controlling stockholder that resulted in a damages award of
Association’s conference “Hot Topics in Delaware
                                                            $148 million, plus interest, following a nine-day trial in the Delaware Court of
Corporate Law: Updates that Transactional Lawyers
                                                            Chancery); In re Clear Channel Outdoor Holdings, Inc. Derivative Litigation,
and Litigators Need to Know – A View from the Bench
and Bar” (May 2019)                                         C.A. No. 7315-CS (Del. Ch.) (co-lead counsel in a stockholder derivative
•         Co-hosted presentation on “Recent                 lawsuit relating to an alleged unfair cash-sweep lending arrangement imposed
Developments in Delaware Case Law and Changes to            on a publicly-traded subsidiary by its parent entity, resulting in a settlement
the Delaware General Corporation Law” sponsored by          that returned $200 million to Clear Channel Outdoor Holdings stockholders);
the Council of Institutional Investors ( June 2018)         In re News Corporation Shareholder Derivative Litigation, C.A. No. 6316-
•         Panelist for the Securities Litigation Panel at   VCN (Del. Ch.) (stockholder derivative lawsuit alleging corporate overpayment
the Perrin Class Action Litigation Conference               and failure to investigate and remedy cover-up of illegal activity associated with
(May 2017)                                                  phone-hacking, resulting in a settlement of $139 million);In re Delphi Financial
                                                            Group Shareholder Litigation, C.A. No. 7144-VCG (Del. Ch.) (stockholder
                                                            class action relating to



      www.blockleviton.com
    Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 14 of 30 PageID #: 567

                                                            allegations that founder, CEO and Chairman improperly diverted merger
                                                            consideration to himself, resulting in a $49 million settlement); Indiana
•         Panelist for the “M&A and Advising the            Electrical Workers Pension Trust Fund IBEW v. Wal-Mart Stores, Inc., C.A.
Board” panel at the Delaware Law Issues Update              No. 7779-CB (Del. Ch.) (stockholder books and records lawsuit that resulted in
Conference sponsored by the John L. Weinberg Center
                                                            a landmark Delaware Supreme Court ruling recognizing the “Garner doctrine”
and the Society of Corporate Secretaries & Governance
Professionals (November 2015)                               as Delaware law); and Lillis v. AT&T and AT&T Wireless, Nos. 459, 2007 and
•         Panelist for the “Section 220 Litigation” panel   490, 2007 (Del.) (successful action on behalf of former directors and executive
at the Practising Law Institute’s seminar “Delaware Law     offices of MediaOne to recover the value of out-of-the-money stock options,
Developments 2015: What All Business Lawyers Need           which were cancelled in the AT&T-Cingular Wireless merger).
to Know” ( June 2015)
•         Co-author with Adam Levitt, Delaware
Supreme Court Okays One-Way Fee-Shifting Bylaws,            In addition to the matters described above, Nathan served as lead counsel in
AAJ (Summer 2014)                                           multiple complex appraisal actions before the Delaware Court of Chancery that
•         Co-author with A. Thompson Bayliss and            were confidentially settled. Nathan served as co-lead counsel for the trial of the
Adam Schulman, Frequently Asked Questions, Answers          largest appraisal matter in Delaware Court of Chancery history, representing
and More Questions about the Business Strategy
                                                            petitioners seeking judicial appraisal on their nearly $900 million equity stake
Immunity, PLI (2011)
•         Co-author with J. Travis Laster, The Delaware     in the respondent corporation.
Supreme Court Weighs in on Fiduciary Duties to
Creditors, Insights ( June 2007)                            Nathan also has broad experience enforcing investors’ rights to inspect
                                                            internal corporate books and records. In addition to the landmark Wal-
                                                            Mart Stores action referenced above, Nathan has served as lead and co-lead
PROFESSIONAL ORGANIZATIONS / AWARDS
•        Delaware Corporation Law Council’s Sub-            counsel in multiple books and records actions before the Delaware courts. In
Committee on Common Law Trusts                              UnitedHealth Group Inc. v. Amalgamated Bank, No. 162, 2018 (Del.), Nathan
•        Richard S. Rodney Inn of Court (Executive          served as lead trial and appellate counsel, which included the presentation of
Committee member)                                           successful oral argument before the Delaware Supreme Court.
•        Delaware State Bar Association
•        Delaware Trial Lawyers Association
•        Volunteer for the Delaware Office of the Child     In addition, Nathan has experience serving as corporate advisory and litigation
Advocate                                                    counsel in hostile takeover matters. Nathan’s hostile takeover work includes
•        Volunteer for the Delaware Volunteer Legal         serving as lead counsel before the Court of Chancery in a stockholder’s
Services protection from abuse program                      successful bid to oust and replace the longtime incumbent board of directors of
•        Listed in 2019 and 2020 in the Lawdragon 500
                                                            a corporation. Nathan also served as co-lead counsel in expedited arbitration of
Leading Plaintiff Financial Lawyers
•        Listed in 2019 in The National Trial Lawyers:      a merger earn-out dispute.
Top 40 under 40
                                                            Nathan has also served as counsel to boards of directors, special committees,
                                                            corporate officers and alternative entities, providing extensive corporate
                                                            advisory services and legal opinions on a variety of transactional matters
                                                            relating to Delaware law, including advising in connection with mergers, tender
                                                            offers, reorganizations and other fundamental strategic transactions; corporate
                                                            charters and bylaws; stockholder rights plans (i.e., poison pills); and dividends
                                                            and distributions.

                                                            Nathan devotes a portion of his time to pro bono work for the Delaware Office
                                                            of the Child Advocate and Delaware Volunteer Legal Services protection from
                                                            abuse program.

                                                            Nathan’s current cases involve multiple other companies, including Charter
                                                            Communications and Facebook.




     www.blockleviton.com
    Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 15 of 30 PageID #: 568




                                                    Block & Leviton Partner Joel Fleming has signiﬁcant experience in stockholder
                                                    litigation. Since graduating with honors from the Harvard Law School, Joel has
                                                    spent his entire career practicing stockholder litigation. In 2019, Law360 named
                                                    Joel as one of the top six securities litigators in the country under the age of 40.

                                                    Since joining Block & Leviton in 2014, Joel has played a lead role in cases that have
JOEL FLEMING                                        recovered over $100 million for investors in actions in which the firm was lead or
Partner                                             co-lead counsel. Those cases include:
    joel@blockleviton.com                           •    In re Pilgrim’s Pride Corporation Derivate Litigation (Del. Ch.) ($42.5 million
                                                         settlement of derivative litigation arising from conflicted, related-party
                                                         transaction with controlling stockholder);
EDUCATION                                           •    In re Handy & Harman Corporation Stockholders Litigation (Del. Ch.) ($30
• Harvard Law School, J.D., cum laude                    million settlement of class action arising from sale of Handy & Harman to its
• Wilfrid Laurier University, B.A., Political            controlling stockholder; recovery was a 33% premium to deal price; a near-
   Science with high distinction                         record for merger litigation in Delaware);
                                                    •    In re Rentrak Corporation Shareholders Litigation (Ore. Sup. Ct.) ($19.5
BAR ADMISSIONS                                           million settlement of litigation arising from all-stock merger between Rentrak
• California                                             Corporation and comScore, Inc.; largest settlement of merger litigation in
• Massachusetts                                          Oregon state court history); and
                                                    •    In re Tangoe, Inc. Stockholders Litigation (Del. Ch.) ($12.5 million settlement
COURT ADMISSIONS
                                                         of litigation arising from sale of Tangoe, Inc. to affiliates of Marlin Equity
• First and Ninth Circuit Courts of Appeal
                                                         Partners in take-private transaction).
• N.D. Cal., C.D. Cal, and S.D. Cal.
• D. Mass.
                                                    Joel also played a key role in several other actions where Block & Leviton was able
                                                    to achieve significant settlements, including
PUBLICATIONS
                                                    •    In re McKesson Corporation Derivative Litigation (N.D. Cal.) (Block & Leviton
• Co-author, Decision Re-Affirms Critical
   Role of Shareholders, Beneﬁts and Pensions            was one of five firms that played a leading role in this action, which resulted in
   Monitor (October 2014)                                a $175 million derivative settlement of litigation arising from the McKesson
• Co-author, Meltdowns crank up muni-bond                Board’s alleged oversight failures relating to opioid distribution; one of the
   litigation, Daily Journal (September 18, 2013)        five largest derivative settlements of all time);
• Co-author, SEC takes hard line on ‘cyber          •    Snap, Inc. Securities Cases (Sup. Ct. Cal.) (Block & Leviton was co-lead
   incidents’, Daily Journal (April 5, 2013)             counsel in this action which resulted in a $32.8 million settlement of claims
• Co-author, Lower Courts Interpret The                  arising from alleged misstatements made in connection with Snap’s IPO)
   Supreme Court’s Decision In Janus Capital             (final approval pending); and
   Group, Inc. v. First Derivative Traders,
   Financial Fraud Law Report 4:5 (May 2012)        •    In re Tezos Securities Litigation (N.D. Cal.) (Block & Leviton was co-lead
                                                         counsel in this action which resulted in a $25 million settlement of claims
PROFESSIONAL ACTIVITIES                                  arising from the alleged unregistered sale of securities in connection with an
                                                         initial coin offering of cryptocurrency) (final approval pending).
• Visiting Lecturer, Tufts University:
   Experimental College (2013-2015)
                                                    Prior to joining the ﬁrm, Joel was a member of the Securities Litigation and
                                                    Enforcement group at Wilmer Cutler Pickering Hale and Dorr—a large defense
                                                    ﬁrm headquartered in Boston and Washington, D.C. While at WilmerHale, he
                                                    served as a member of the trial team in AATI v. Skyworks, the ﬁrst-ever arbitration
                                                    to go to trial before the Delaware Chancery Court, in a case involving a merger-
                                                    related dispute between two companies in the high technology industry. Joel
                                                    represented both companies in a subsequent shareholder class action that ended
                                                    with the dismissal with prejudice of all counts.



      www.blockleviton.com
    Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 16 of 30 PageID #: 569




                                                      Jake Walker is a partner who focuses primarily on federal securities litigation
                                                      throughout the country. He has been named a “Rising Star” in securities
                                                      litigation since 2016 by Super Lawyers.

                                                      Among other cases, Jake is actively litigating cases on behalf of investors against
JACOB WALKER                                          Immunomedics, Inc. (D. N.J.) related to the company’s misrepresentations
Partner                                               about FDA inspections of its drug manufacturing facilities; Lyft, Inc. (N.D.
    jake@blockleviton.com                             Cal.) arising out of the company’s 2019 initial public offering; Mammoth
                                                      Energy Services, Inc. (W.D. Okla.) arising from the indictment of the CEO of
                                                      the company’s most significant division over bribery in Puerto Rico following
                                                      Hurricane Maria; Mattel (C.D. Cal.) related to the company’s restatement of
EDUCATION
                                                      financial results; Synchronoss Technologies (D. N.J.) related to the company’s
• University of Michigan Law School, J.D.,
                                                      sale of a profitable business division; and Trevena (E.D. Pa.) related to the
   cum laude
                                                      Company’s public statements concerning their interactions with the FDA. Jake
• Babson College, B.S., Business Administration
                                                      is also instrumental in the appeal to the First Circuit on behalf of investors in
BAR ADMISSIONS                                        Keryx Biopharmaceuticals (1st Cir.) arising from the company’s misstatements
• Massachusetts                                       concerning a key supplier.
• California
                                                      In the past year, Jake has led litigation teams that recovered $32.8 million from
COURT ADMISSIONS                                      Snap, Inc. in litigation arising from its initial public offering (Cal. Sup. Ct.) and
• Supreme Court                                       $25 million from the Tezos Foundation (N.D. Cal.), in litigation arising from
• First and Ninth Circuit Courts of Appeal            the cryptocurrency’s initial coin offering. Both cases are awaiting preliminary
• D. Mass.                                            approval. Jake has also obtained recoveries on behalf of investors in EZCORP,
• N.D. Cal. and C.D. Cal.                             Inc. (W.D. Tex.), Amicus Therapeutics (D. N.J.), Atossa Therapeutics (W.D.
                                                      Wash.), Onyx Pharmaceuticals (Cal. Sup. Ct.), and Globalscape, Inc. (W.D. Tex.),
PROFESSIONAL CERTIFICATIONS                           among others.
• Certified Information Privacy Professional
   (CIPP/US)
                                                      In addition to his securities litigation work, Jake also assisted the firm in its
                                                      work on the $14.7 billion settlement in the Volkswagen Diesel engine multi-
PUBLICATIONS
                                                      district litigation, and has also led consumer litigation, including obtaining 100%
• Co-author, PLI’s Securities Litigation treatise –
   chapters on loss causation and securities trials   recovery of damages for Massachusetts subscribers to newspapers published by
                                                      Gatehouse Media, who were overcharged by the company.

                                                      Prior to joining Block & Leviton in 2015, Jake was an associate at two of the
                                                      country’s top defense firms: Gibson Dunn in Palo Alto and Skadden, Arps in
                                                      Boston. There, he represented boards of directors, corporate acquisition targets,
                                                      and acquirers in litigation related to mergers and acquisitions. Jake represented
                                                      defendants in litigation related to the $5.3 billion private equity acquisition
                                                      of Del Monte Foods Company in state and federal courts in California and in
                                                      the Delaware Court of Chancery, as well as in litigation related to Intel’s $7.7
                                                      billion acquisition of McAfee Inc. in the Superior Court of California, Santa
                                                      Clara County. He has also represented numerous third parties, including various




     www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 17 of 30 PageID #: 570



        investment banks, in M&A litigation in California and Delaware courts.

        While Jake’s ten-year career has centered on securities and corporate governance litigation, Jake also has
        significant experience representing several large technology companies, including in the defense of consumer
        class actions related to privacy and technology issues. He is a Certified Information Privacy Professional and has
        a deep understanding of technology and privacy issues. Jake has also represented companies in antitrust class
        actions and investigations, stockholder derivative actions, securities class actions, and in investigations before the
        F.T.C. and the Massachusetts Attorney General’s Office.

        Jake graduated from Babson College with a B.S. degree in Business Administration in 2001 and received his law
        degree, with honors, from the University of Michigan in 2010.




 www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 18 of 30 PageID #: 571




                                                Vincent Cheng is an associate at the ﬁrm and a member of the Employee Beneﬁts
                                                Group and Veterans/Servicemember Rights Group. Since graduating from law
                                                school, Vincent has focused his work on advocating for the rights of employees
VINCENT CHENG                                   and retirees and of veterans and servicemembers. Prior to joining Block & Leviton
Senior Associate                                in January 2017, he had over 8 years of experience in litigating a variety of lawsuits
                                                on behalf of employees.
    vincent@blockleviton.com
                                                Vincent has litigated cases brought under the Employee Retirement Income
                                                Security Act (ERISA) involving breach of ﬁduciary duty and beneﬁt denial
                                                claims and cases brought under the Uniformed Services Employment and
                                                Reemployment Rights Act (USERRA) involving veterans’ employment rights
EDUCATION
                                                and beneﬁts. He has also litigated employment cases involving unpaid overtime
• University of California Berkeley School of
   Law, J.D.                                    wages under the Fair Labor Standards Act (FLSA) and the California Labor
• University of California, Berkeley, B.A.,     Code and race and gender discrimination under Title VII and the California Fair
   Philosophy and Mathematics                   Employment and Housing Act (FEHA).

BAR ADMISSIONS                                  Notable Employee Benefits Cases
• California
                                                •   Foster v. Adams Associates, Inc., No. 18-cv-02723 (N.D. Cal.): represents a
                                                    class of participants in an ESOP alleging that the directors and shareholders
COURT ADMISSIONS
                                                    of Adams engaged in prohibited transactions and fiduciary breaches in
• N.D. Cal., E.D. Cal., and C.D. Cal.
                                                    connection with the October 2012 sale of Adams to the ESOP.
• N.D. Ill.
                                                •   Hurtado v. Rainbow Disposal Co., Inc. ESOP Committee, No. 8:17-cv-01605
PUBLICATIONS                                        (C.D. Cal.): represents a class of employees alleging that the October
• Author, “A Jigsaw of Worker                       2014 sale of Rainbow to the ESOP was not for adequate consideration and
   Classiﬁcations,” Trial Magazine                  included various prohibited transactions and fiduciary breaches.
   (September 2018)
                                                •   Carlson v. Northrop Grumman Severance Plan, No. 13-cv-02635 (N.D. Ill.):
• Author, “National Railroad Passenger
   Corporation v. Morgan: A Problematic             represented a class of employees who were laid off from Northrop Grumman
   Formulation of the Continuing Violation          alleging they were improperly denied cash severance under the severance plan.
   Theory,” California Law Review
                                                •   Aguilar v. Melkonian Enterprises, Inc., No. 05-cv-00032 (E.D. Cal.):
   (October 2003)
                                                    represented a class of participants in two pension plans alleging that the
                                                    ﬁduciaries failed to prudently invest the plan assets; obtained a settlement
                                                    that provided for recovery of more than 85% of the losses to the plans.
                                                •   Simpson v. Fireman’s Fund Insurance Company, No. C 05-000225 (N.D. Cal.):
                                                    represented disabled employee-participants alleging that FFIC terminated
                                                    them in violation of ERISA § 510 to prevent them from continuing to receive
                                                    medical beneﬁts; obtained a settlement that provided for restoration of their
                                                    right to beneﬁts for a period of years and reimbursement of past medical
                                                    expenses.
                                                •   Paulsen v. CNF Inc., No. C 03-3960 (N.D. Cal.): represented a group of
                                                    employees alleging that the ﬁduciaries breached their duties under ERISA in
                                                    connection with the spinoff of a division of CNF, and that the CNF pension
                                                    plan’s actuary breached its duty of care under state law in valuing the plan
                                                    liabilities to be transferred at spinoff and certifying post spinoff that the new
                                                    plan was adequately funded.



      www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 19 of 30 PageID #: 572



        •    Hurlic v. Southern California Gas Company, No. 05-5027 (C.D. Cal.): represented a putative class of
             participants alleging that the pension beneﬁt accrual formula under SCGC’s cash balance deﬁned beneﬁt
             plan violated ERISA’s prohibition against age discrimination and ERISA’s anti-backloading rules.

        Notable Cases Involving Veterans and Servicemembers Rights

        •    Anderson v. City and County of San Francisco, No. 20-cv-01149 (N.D. Cal.): represents a putative class of
             employees alleging that the City’s policies and practices governing military leave impose burdensome
             procedures not required by law and fail to provide servicemembers with certain benefits and proper
             reemployment in violation of USERRA, the California Military and Veterans Code (“MVC”), and the City’s
             Annual Salary Ordinances.
        •    Clarkson v. Alaska Airlines, Inc., No. 19-cv-00005 (E.D. Wash.): represents putative classes of
             servicemembers alleging that Alaska Airlines and Horizon Air violated USERRA by subjecting employees
             who took military leave to Horizon’s “virtual credit” policy and by failing to provide paid short-term military
             leave when providing paid leave for other comparable short-term leave.
        •    Nelson v. Ditech Financial, LLC, No. 17-cv-05582 (W.D. Wash.), represents servicemember alleging Ditech
             violated the Servicemembers Civil Relief Act (“the SCRA”) by refusing to apply the statutory 6% interest
             rate cap to mortgage loans incurred by servicemembers and their spouses.
        •    Allman v. American Airlines, Inc. Pilot Retirement Beneﬁt Program Variable Income Plan, No. 14-cv-10138 (D.
             Mass.), obtained settlement of 100% actual damages on behalf of a class of pilots alleging that American
             Airlines allegedly violated USERRA and ERISA by making deﬁcient pension contributions when pilots took
             military leave.
        •    Bush v. Liberty Life Assurance Company of Boston, No. 14-cv-01507 (N.D. Cal.), obtained settlement whereby
             Liberty Life agreed to return 60% of reduced long-term disability beneﬁts to veteran-claimants and further
             agreednot to reduce future beneﬁts absent state approval of revised policy language.
        •    Munoz v. InGenesis STGi Partners, LLC, No. 14-cv-1547 (S.D. Cal.), a USERRA discrimination and failure-
             to-reemploy case that settled for full amount of the plaintiff’s lost pay and beneﬁts plus interest and a sizable
             amount of liquidated damages.

        Notable Employment Cases

        •    Walkinshaw v. CommonSpirit Health, No. 19-cv-03012 (D. Neb.): represents a putative class of employees
             who have worked as hourly-rate medical nurses alleging that the defendants violated the Fair Labor
             Standards Act (“the FLSA”), the Nebraska Wage and Hour Act (“the NWHA”), and the Nebraska Wage
             Payment and Collection Act (“the NWPCA”), by paying employees less than overtime and minimum wages
             for work performed while they were “on call.”
        •    Gutierrez v. Schmid Insulation Contractors, Inc., No. 07-cv-5852 (C.D. Cal.), a wage-and-hour class action
             alleging that the defendants failed to pay for travel time from offices to construction sites, provide meal and
             rest breaks, and pay overtime to a group of Spanish-speaking, immigrant workers.
        •    Wynne v. McCormick & Schmick’s Seafood Restaurants, Inc., 06-cv-03153 (N.D. Cal.), a Title VII and FEHA
             class action alleging race discrimination in hiring and job assignments, which resulted in a consent decree
             through settlement that provided for signiﬁcant injunctive relief to promote equal employment opportunity.




 www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 20 of 30 PageID #: 573




                                                  Stephen Teti is a senior associate at Block & Leviton LLP, and with nearly a
                                                  decade of experience litigating complex securities fraud, antitrust, and consumer
                                                  class actions, he serves as a lead case investigator at the Firm.

                                                  Steve has recovered tens of millions of dollars in securities fraud class actions
STEPHEN TETI                                      for shareholders. Steve’s securities successes include City of Birmingham Ret.
Senior Associate                                  & Relief Sys. v. MetLife, Inc., Case No. CV-2012-902101 (Ala. Cir. Ct.) ($9.75
                                                  million settlement); Rosenberg v. Cliffs Natural Resources, Inc., No. 2014 CV
    steti@blockleviton.com
                                                  828140 (Ohio Ct. Com. Pleas) ($10 million settlement); and Niitsoo v. Alpha
                                                  Natural Resources, Inc., No. AD-303-2014 (Pa. Ct. Com. Pleas) ($3.6 million
EDUCATION                                         settlement).
• Quinnipiac University School of Law, J.D.,
   magna cum laude                                Steve has also represented banks and financial institutions in high-profile data
• Fairfield University, B.A., Political Science   security breach class actions nationwide. Representative matters include In re
   and French, cum laude                          Home Depot Inc. Customer Data Security Breach Litig., 14-md-2583 (N.D. Ga.)
                                                  ($27.25 million settlement; served on Plaintiffs’ Coordination & Discovery
BAR ADMISSIONS                                    Committee); In re Target Corp. Customer Data Security Breach Litig., 14-md-
• Massachusetts                                   2522 (D. Minn.) ($59 million settlement); and WinSouth Credit Union v. Mapco
• Connecticut                                     Express, Inc., No. 14-cv-1573 (M.D. Tenn.) (largest dollar-per-card settlement
                                                  obtained on behalf of ﬁnancial institutions involving data breach of credit and
COURT ADMISSIONS
                                                  debit card information).
• Ninth Circuit Court of Appeals
• D. Mass.
                                                  Steve’s antitrust matters include In re Thalomid & Revlimid Antitrust Litig.,
• D. Conn.
                                                  No. 14-cv-6997 (D.N.J.) ($34 million settlement preliminarily approved), a
• D. Colo.
                                                  class action alleging that the defendant’s extensive anticompetitive conduct
• S.D.N.Y.
                                                  excluded generic alternatives for Thalomid and Revlimid, two drugs used to
• W.D.N.Y.
                                                  treat rare but deadly conditions, from entering the market, causing end payors
                                                  to incur millions of dollars in overcharges. Steve is also a member of the team
                                                  representing direct purchasers in In re Broiler Chicken Antitrust Litig., No. 16-cv-
                                                  8637 (N.D. Ill.), a class action alleging that broiler chicken producers engaged in
                                                  a price ﬁxing conspiracy. Steve is also a member of the team representing direct
                                                  purchasers in In re Pork Antitrust Litig., No. 18-cv-1776 (D. Minn.), a class action
                                                  alleging that pork producers engaged in a price ﬁxing conspiracy.

                                                  Steve joined Block & Leviton after practicing securities, derivative, and
                                                  consumer class litigation for six years at a nationally-recognized plaintiffs’ law
                                                  ﬁrm in Connecticut. He previously clerked for the judges of the Connecticut
                                                  Superior Court. During law school, Steve served as Publications Editor of the
                                                  Quinnipiac Law Review, a judicial extern to the Honorable Stefan R. Underhill
                                                  in the United States District Court for the District of Connecticut, an intern
                                                  for the State of Connecticut Office of the Attorney General, and as a legislative
                                                  extern to the Judiciary Committee of the Connecticut General Assembly.




      www.blockleviton.com
Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 21 of 30 PageID #: 574




        Additional Notable Cases

        •    Obtained a signiﬁcant decision for consumers in Friedman v. Maspeth Fed. Loan & Savings Ass’n, 30 F. Supp.
             3d 183 (E.D.N.Y. 2014). In a case before the Honorable Jack B. Weinstein, raising “issues of ﬁrst impression
             on the reach of the Real Estate Settlement Procedures Act,” Steve defeated a motion to dismiss, and later
             obtained a settlement that reimbursed consumers for 100% of their losses in the case which involved wrongful
             imposition of late charges on timely received mortgage payments;

        •    Lead associate in several successful appeals, including Cottrell v. Duke, 737 F. 3d 1238 (8th Cir. 2013);
             Westmoreland Cty. Emp. Ret. Sys. v. Parkinson, 737 F.3d 719 (7th Cir. 2013); and Chavez v. Nestlé USA, Inc.,
             511 Fed. Appx. 606 (9th Cir. 2013);

        •    Achieved several favorable decisions regarding the improper removal of class actions under the Securities
             Act of 1933, including Niitsoo v. Alpha Natural Resources, Inc., 902 F. Supp. 2d 797 (S.D. W. Va. 2012);
             Rosenberg v. Cliffs Natural Resources, Inc., 2015 WL 1534033 (N.D. Ohio Mar. 25, 2015); and Rajasekaran v.
             CytRx Corp., 2014 WL 4330787 (C.D. Cal. Aug. 21, 2014).




 www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 22 of 30 PageID #: 575




                                             Nate Silver is an associate in Block & Leviton’s securities litigation practice.

                                             Nate is a member of the teams actively litigating on behalf of investors against
                                             Immunomedics, Inc. (D. N.J.) related to the Company’s misrepresentations
                                             about FDA inspections of its drug manufacturing facilities; Lyft, Inc. (N.D.
NATE SILVER                                  Cal.) arising out of its initial public offering; Mammoth Energy Services, Inc.
Associate                                    (W.D. Okla.) arising from the indictment of the CEO of the Company’s most
                                             significant division over bribery in Puerto Rico following Hurricane Maria;
    nate@blockleviton.com
                                             Synchronoss Technologies (D. N.J.) related to the Company’s sale of a profitable
                                             business division; and Trevena, Inc. (E.D. Pa.) related to the Company’s public
EDUCATION                                    statements concerning their interactions with the FDA.
• Boston College Law School, J.D. ‘15,
   magna cum laude                           Recently, Nate was a member of the litigation teams that recovered $32.8
• Suffolk University, B.A., History ‘11,     million from Snap, Inc. in litigation arising from its initial public offering (Cal.
   magna cum laude                           Sup. Ct.) and $25 million from the Tezos Foundation (N.D. Cal.), in litigation
                                             arising from the cryptocurrency’s initial coin offering. Nate was also a member
BAR ADMISSIONS                               of the litigation teams that obtained recoveries on behalf of shareholders in
• Massachusetts                              EZCORP, Inc. (W.D. Tex.) and Globalscape, Inc. (W.D. Tex.).
• New York
                                             Prior to joining Block & Leviton in 2018, Nate was an associate at one of
COURT ADMISSIONS
                                             Massachusetts’ premier criminal defense firms – J. W. Carney, Jr. & Associates
• First Circuit Court of Appeals
                                             – where he represented defendants in criminal trials and appeals in state and
• D. Mass
                                             federal court. There, Nate gained valuable litigation and trial experience as
                                             the lead associate on a broad range of matters, including securities fraud, visa
PUBLICATIONS
                                             fraud, murder, and drug distribution cases.
•   Contributing author to Massachusetts
    Evidence: A Courtroom Reference (MCLE)
                                             Nate also represented indigent individuals accused of crimes in state court as a
                                             member of Middlesex Defense Attorneys, Inc., a non-proﬁt organization that
                                             administers criminal defense services to those who cannot afford legal services.

                                             While attending law school, Nate served as a senior editor for the Boston
                                             College Law Review, interned at the New England Innocence Project, and was
                                             a summer associate at Day Pitney LLP.




      www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 23 of 30 PageID #: 576




                                                    Colin M. Downes is an associate with the firm who focuses his practice on
                                                    defending the rights and benefits of workers and retirees. His experience
                                                    includes cases brought under the Employee Retirement Income Security Act
COLIN M. DOWNES                                     (ERISA) involving employee stock ownership plans, excessive 401k and 403b
Associate                                           fees, pension plan underfunding, and the ERISA obligations of religiously
                                                    affiliated nonprofits. He has also provided pro bono representation to indigent
     colin@blockleviton.com                         clients in contested asylum and child custody matters.

                                                    Prior to joining the firm, Colin practiced as an associate with Groom Law
                                                    Group (an employer-side employment benefits boutique) and with the
EDUCATION                                           international law firm Clifford Chance. Colin served on the editorial board of
• University of Virginia School of Law, J.D         the Virginia Law Review while in law school.
• University of Massachusetts, B.A.,
   Philosophy

BAR ADMISSIONS
• District of Columbia
• New York

COURT ADMISSIONS
• D. D.C.
• S.D.N.Y
• First Circuit Court of Appeals

PUBLICATIONS
• Appointing Chapter 11 Trustees in
   Reorganizations of Religious Institutions, 101
   Va. L. Rev. 2225 (2015)




      www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 24 of 30 PageID #: 577




                                                    Amanda Crawford is an associate in Block & Leviton LLP’s shareholder
                                                    litigation practice.

                                                    Amanda is proficient in all stages of litigation. She has experience conducting
                                                    pre-suit investigation of state and federal law violations, drafting initial
AMANDA R. CRAWFORD                                  pleadings, performing legal research and analyses, preparing for depositions,
Associate                                           drafting case-dispositive motions, and participating in mediation. Amanda has
    amanda@blockleviton.com                         also overseen large-scale discovery efforts, including developing case-specific
                                                    strategies in complex, multi-million document cases.


EDUCATION                                           She was a member of the litigation team in In re Handy & Harman, Ltd.
• University of North Carolina School of Law,       Stockholders Litigation, a securities class action that obtained a $30 million
   J.D.                                             settlement—a 33% premium to the deal price and one of the largest sell-
• Eugene Gressman and Daniel H. Pollitt Oral        side premiums achieved for stockholders in Delaware. She was also part of
   Advocacy Award for Best Overall Argument         the litigation team that secured a $12.5 million recovery for investors in In
• Certificate of Merit for highest grade in Legal   re Tangoe, Inc. Stockholders Litigation. Most recently, she was on the team
   Research, Reasoning, Writing, and Advocacy       of attorneys who obtained a $42.5 million recovery in In re Pilgrim’s Pride
• California State University, Fullerton,           Corporation Derivative Litigation.
   Criminal Justice, cum laude

                                                    Before joining Block & Leviton, Amanda gained practical corporate work
BAR ADMISSIONS
                                                    experience in ﬁnance and employment law. During law school, she served as
• Massachusetts
                                                    Executive Editor of the North Carolina Journal of International Law, Co-chair
                                                    of the Craven Moot Court Board, a research assistant to the Assistant Dean
COURT ADMISSIONS
• D. Mass                                           of the Writing and Learning Resources at UNC School of law, a law clerk at
                                                    TIAA, and a summer associate at Mayer Brown LLP.




      www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 25 of 30 PageID #: 578




                                            Lauren is an associate in Block & Leviton’s shareholder litigation practice.

                                            Before joining Block & Leviton, Lauren served as a judicial law clerk for the
                                            Honorable Denise Casper on the United States District Court of Massachusetts.
                                            Immediately prior to her clerkship, she was a litigation associate at Foley Hoag
LAUREN GODLES MILGROOM                      in Boston, where she primarily worked on Doe v. Trump, a federal challenge to
Associate                                   the transgender military ban. In law school, Lauren served as the President of
                                            the Harvard Mediation Program and Executive Editor of the Harvard Latino
    lauren@blockleviton.com
                                            Law Review. She was also a national competitor with the Harvard Mock Trial
                                            Association.

EDUCATION
• Harvard Law School, J.D., cum laude
• Tufts University, B.A., summa cum laude



BAR ADMISSIONS
• Massachusetts




      www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 26 of 30 PageID #: 579




                                                Jeff Gray joined Block & Leviton LLP as an Associate in 2016. His practice
                                                focuses on complex securities and antitrust litigation. Jeff is currently a member
                                                of the litigation team representing a putative class of Charter Communications
                                                shareholders, challenging an unfair share issuance to Charter’s controlling
                                                shareholders, in connection with Charter’s purchase of Time Warner Cable
JEFFREY GRAY                                    and Bright House Networks. See Sciabacucchi v. Liberty Broadband Corporation,
Associate                                       No. CV 11418-VCG, 2017 WL 2352152, at *3 (Del. Ch. May 31, 2017). Jeff is a

    jgray@blockleviton.com                      member of the litigation team in Karth v. Keryx Biopharmaceuticals, Inc., et al.
                                                (D. Mass.), a federal securities class action involving misrepresentations about
                                                the risks of relying on a single contract manufacturer.
EDUCATION
• Suffolk University Law School, J.D.           Jeff is a member of the litigation team representing the City of Providence in
• Sawyer Business School, Suffolk University,   an antitrust class action against Celgene Corp. for unlawfully excluding generic
   M.B.A.                                       competition for vital cancer treatment drugs. See In re Thalomid & Revlimid
• Connecticut College, B.A., Economics          Antitrust Litig., 14-cv-6997 (D.N.J.) ($34 million settlement preliminarily
                                                approved).
BAR ADMISSIONS
• Massachusetts                                 Jeff was a member of the litigation team that represented shareholders in In
                                                re McKesson Corporation Derivative Litigation, 4:17-cv-01850-CW (N.D.Cal.)
                                                (settled for $175M, plus significant corporate governance reforms). Jeff was
                                                a member of the litigation team in In re Pilgrim’s Pride Corporation Derivative
                                                Litigation, Consol. C.A. No. 2018-0058-JTL (Del. Ch.), a derivative action
                                                challenging a conﬂicted transaction between Pilgrim’s Pride and its majority
                                                stockholder, JBS (settled for $42.5M).

                                                Earlier in his career, Jeff was a management consultant at a ﬁnancial services
                                                ﬁrm in the Boston area and, prior to that, was a project manager in commercial
                                                lending at FleetBoston Financial. While in law school, he completed internships
                                                with MFS and with The Nature Conservancy and was a law clerk at CT
                                                Corporation System.




      www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 27 of 30 PageID #: 580




                                                 David Dorfman is an associate at Block & Leviton, focusing his practice on
                                                 securities litigation.

DAVID DORFMAN                                    Prior to joining Block & Leviton, David worked as an equity research analyst for
Associate                                        a leading investment bank covering the consumer sector. Earlier in his career, he
                                                 was an associate at one of the country’s top securities law firms, specializing in
     david@blockleviton.com
                                                 corporate finance and investment management.




EDUCATION
• Harvard Law School, J.D.
• New York University, M.B.A



BAR ADMISSIONS
• New York

    *Not admitted in Massachusetts. Practicing
    under the supervision of firm principals.




      www.blockleviton.com
     Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 28 of 30 PageID #: 581




                                                  Michael Gaines is an associate in Block & Leviton’s shareholder litigation
                                                  practice.
MICHAEL GAINES
                                                  Before joining Block & Leviton, Michael served as a judicial law clerk for the
Associate
                                                  Honorable Louis Guirola, Jr. (2018-2020) and the Honorable John C. Gargiulo
      michael@blockleviton.com                    (2016-2018), both in the United States District Court for the Southern District
                                                  of Mississippi. During law school, Michael was elected Senior Managing Editor
                                                  of the Tulane Maritime Law Journal, served as Invitational Brief Grading Chair
                                                  of the Mood Court Board, and served as a Senior Fellow for the international
                                                  LLM student Legal Research and Writing course. He was also a summer
                                                  associate at Proskauer Rose LLP.
EDUCATION
• Tulane University School of Law, J.D.,
   magna cum laude
• Wesleyan University, B.A., History



BAR ADMISSIONS
• Massachusetts



PUBLICATIONS
• Adrift at Sea in Search of the Proper Scope
   of the Penhallow Rule: D’Amico Dry Ltd. v.
   Primera Maritime (Hellas) Ltd., 39 Tul. Mar.
   L.J. 749 (2015)




      www.blockleviton.com
    Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 29 of 30 PageID #: 582




                                                  Mae is an associate in Block & Leviton’s Wilmington, Delaware office. Her
                                                  practice focuses on the representation of stockholders in corporate governance
                                                  and breach of fiduciary duty matters.

                                                  After receiving her law degree, Mae served as a judicial clerk for then-Vice
MAE OBERSTE
                                                  Chancellor Tamika R. Montgomery-Reeves of the Delaware Court of Chancery
Associate
                                                  (now Justice Montgomery-Reeves of the Delaware Supreme Court). From her
     mae@blockleviton.com                         clerkship experience, she gained invaluable insights into the Court’s perspective
                                                  on both the legal and practical aspects of litigation.


EDUCATION                                         Mae also gained significant experience with two of Delaware’s premier defense
• Seattle University School of Law ( J.D.,        firms—Young Conaway Stargatt & Taylor, LLP and Wilson Sonsini Goodrich
   summa cum laude)                               & Rosati. During those experiences, she represented numerous Fortune 500
• Syntra Antwerpen & Vlaams-Brabant (B.A.)        companies, financial services companies, and multinational conglomerates.
• University of Missouri (B.S., magna cum         She was also an essential part of numerous litigations, including In re WeWork
   laude)                                         Litigation and derivative litigation involving DISH Network Corporation.

BAR ADMISSIONS                                    Mae graduated summa cum laude from the Seattle University School of Law,
• Delaware                                        where she served as an editor for the Seattle University Law Review. During law
• Washington State                                school, Mae immersed herself in Delaware corporate law by leading a course
                                                  comparing Delaware corporate law to that of Washington and other states.
COURT ADMISSIONS
• United States District Court for the District
  of Delaware

DISTINCTIONS
• Research and Technical Editor, Seattle
   University Law Review
• Lead Associate Editor, American Indian Law
   Journal

MEMBERSHIPS AND AFFILIATIONS
• American Bar Association
• Richard S. Rodney Inn of Court




      www.blockleviton.com
   Case 2:20-cv-04354-GRB-SIL Document 28-6 Filed 11/16/20 Page 30 of 30 PageID #: 583




Contact Us


                            260 Franklin Street, Suite 1860 | Boston, MA 02110
                            100 Pine Street, Suite 1250 | San Francisco, CA
                            94111
                            1735 20th St NW | Washington, DC 20009
                            8 W. Mozart Dr. | Wilmington, DE 19807

                            T. (617) 398-5600 | F. (617) 507-6020

                            www.blockleviton.com
